 44321 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2In adopting the judge's dismissal of the allegation that the Re-spondent violated Sec. 8(a)(5) by unilaterally restricting the Union's
access to the plant lunchroom, we emphasize that the record fails to
show any factual basis to support a finding that the Union's access
to employees was less restrictive or more confidential before the
change. Thus, the General Counsel failed to show that the change
was a substantial and material one about which the Respondent was
required to bargain.Given our adoption of the judge's finding that the Respondent vio-lated Sec. 8(a)(1) by threatening dire consequences if the Union won
the decertification election, we believe it would be cumulative to
find that the Respondent also threatened plant closure. We therefore
find it unnecessary to pass on the General Counsel's exception to
the judge's dismissal of the plant closure allegation. Consequently,
we shall deny as moot the Respondent's motion to reopen the record
to introduce further evidence concerning such an allegation.The Charging Party has excepted to the judge's failure to find thatthe Respondent violated Sec. 8(a)(5) by failing to meet and bargain
with the Union. We find it unnecessary to pass on the issue the
Charging Party's exception raises because the finding of such an ad-
ditional 8(a)(5) violation would be cumulative and would not affect
the Order.3Member Cohen agrees with his colleagues that the withdrawal ofrecognition on April 29, 1993, was unlawful. Respondent could not
rely on the election results of April 15. Although the Union lost thatelection, the election was later set aside as invalid. However, Mem-
ber Cohen finds it unnecessary to rely on W.A. Krueger
, 299 NLRB914 (1990). In that case, the union lost the election, and that result
was upheld.Selkirk Metalbestos, North America, Eljer Manu-facturing, Inc. and Sheet Metal Workers Local#213, AFL±CIO. Cases 27±CA±12556±2, 27±CA±12633, and 27±CA±12821April 26, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn February 28, 1995, Administrative Law JudgeBurton Litvack issued the attached decision. The Re-
spondent, the General Counsel, and the Charging Party
filed exceptions and supporting briefs, and the Re-
spondent and the Charging Party filed answering briefs
and reply briefs to the answering briefs. The Respond-
ent also filed a motion to reopen the record, and the
General Counsel filed a response opposing the motion.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommended Order asmodified.The General Counsel has excepted to the judge'sfailure to find that the Respondent violated the Act bypromising employees a plan for handling complaints ifthey did not select the Union as their bargaining rep-
resentative. We find merit to this exception.In April 1993, during the decertification electioncampaign, the Respondent's plant manager, Walter
Crew, read and posted a list of questions and answers
about the election. In response to a question about
whether there would be a procedure for handling griev-
ances, Crew stated, ``If the Union is voted out, I will
sit down with all employees to devise a plan for the
handling of complaints.''The judge found that Crew's statement made nocommitment with regard to a grievance procedure and
therefore was not unlawful. We disagree.There can be no doubt that the statement ``I will sitdown with all employees to devise a plan for the han-
dling of complaints'' is a promise that there will be a
complaint procedure if the Union loses the election. A
complaint procedure is a benefit. Thus, the statement
is an explicit promise of a benefit. The statement ex-
plicitly links the benefit to the election results.Concededly, Crew made no commitment as to thespecifics of the promised complaint procedure. But, the
fact that the details of a promised benefit are not speci-
fied does not mean no promise has been made. What
is critical is whether the statement is a promise. We
see no other way of interpreting the statement. See
Pincus Elevator & Electric Co., 308 NLRB 684, 692(1992), enfd. 998 F.2d 1004 (3d Cir. 1993) (statement
that respondent was considering a pension plan con-
tained implied promise of benefit).We conclude, in agreement with the General Coun-sel's exception, that the Respondent violated Section
8(a)(1) by promising employees a plan for handling
complaints if they did not select the Union as their
bargaining representative.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Sel-
kirk Metalbestos, North America, Eljer Manufacturing,
Inc., Nampa, Idaho, its officers, agents, successors, and
assigns, shall take the action set forth in the Order as
modified.1. Insert the following as paragraph 1(f) and reletterthe subsequent paragraphs.``(f) Promising employees a plan for handling com-plaints if they did not select the Union as their bar-
gaining representative.''2. Substitute the attached notice for that of the ad-ministrative law judge. 45SELKIRK METALBESTOSAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to provide to SheetMetal Workers Local #213, AFL±CIO information per-
taining to the costs, attendant to its bargaining unit em-
ployees' health insurance plan, to itself and to the em-
ployees, which information is necessary and relevant
for the purpose of collective bargaining.WEWILLNOT
impliedly promise that our employeeswill receive a wage increase for voting against the
Union in the decertification election by stating to them
that the Union has prevented them from receiving a
wage increase.WEWILLNOT
impliedly promise that each of ouremployees will be given a 401(k) savings plan if theyvote against the Union in the decertification election
by informing them that all of our unrepresented em-
ployees have such a benefit.WEWILLNOT
promise our employees retroactivepay raises in order to induce them to vote against the
Union in the decertification election.WEWILLNOT
threaten our employees with sinisterconsequences if the Union prevails in the decertifica-
tion election.WEWILLNOT
withdraw recognition from the Unionas the exclusive representative for purposes of collec-
tive bargaining of our bargaining unit employees.WEWILLNOT
promise employees a plan for han-dling complaints if they do not select the Union in the
decertification election.WEWILLNOT
unilaterally, and without bargainingwith the Union, implement changes in the contractual
grievance-and-arbitration procedure.WEWILLNOT
unilaterally, without the consent ofthe Union and in the absence of a bargaining impasse,
implement a requirement that our bargaining unit em-
ployees contribute a monthly copayment to the cost of
their health insurance coverage.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and, on request, bargain with theUnion as the exclusive representative for purposes of
collective bargaining of our employees in the follow-
ing appropriate unit and WEWILL
, if the bargaining re-sults in an agreed-on collective-bargaining agreement,
embody such in writing:All production and maintenance employees in-cluding shipping and receiving employees, em-
ployed at our Nampa Idaho plant; excluding all
office clerical employees, professional guards, and
supervisors as defined in the Act.WEWILL
, on request, provide updated informationto the Union pertaining to our health insurance costs.WEWILL
rescind any changes in our employees'contractual grievance-and-arbitration procedure and the
requirement that our employees contribute a monthly
copayment toward the cost of their health insurance
coverage and WEWILL
reimburse our employees forany deductions we have made from their monthlywages for the copayment of the cost of their health in-
surance, with interest.SELKIRKMETALBESTORS, NORTHAMERICA, ELJERMANUFACTURING, INC.Chet Blue Sky, Esq. and Gene Chavez, Esq., for the GeneralCounsel.Frank Parker, Esq. (Meier & Parker, L.C.)
, of Bedford,Texas, for the Respondent.Alan Herzfeld, Esq. (Nevin, Kofoed, & Herzfeld), of Boise,Idaho, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. The unfairlabor practice charge in Case 27±CA±12556±2 was filed by
Sheet Metal Workers Local #213, AFL±CIO (the Union), on
April 21, 1993; the original and first amended unfair labor
practice charges in Case 27±CA±12633 were filed by the
Union on May 10 and 24, 1993, respectively; and the origi-
nal and first amended unfair labor practice charges in Case
27±CA±12821 were filed by the Union on September 27 and
October 12, 1993, respectively. On October 19, 1993, the
Regional Director for Region 27 of the National Labor Rela-
tions Board (the Board) issued an order consolidating the
aforementioned unfair labor practice charges and an amended
consolidated complaint, alleging that Selkirk Metalbestos,
North America, Eljer Manufacturing, Inc. (Respondent) had
engaged in acts and conduct violative of Section 8(a)(1) and
(5) of the National Labor Relations Act (the Act). Subse-
quently, Respondent timely filed an answer, denying the
commission of the alleged unfair labor practices. Pursuant to
a notice of hearing, this proceeding came to trial before me
on April 14 and 15, 1994, in Boise, Idaho. At the trial, all
parties were afforded the opportunity to offer into the record
all relevant evidence, to examine and cross-examine all wit-
nesses, to argue their legal positions orally, and to file
posthearing briefs. The latter documents were filed by coun-
sel for each of the parties, and the briefs have been carefully
considered by me. Accordingly, based on the entire record
here, including the posthearing briefs and my observations of
the testimonial demeanor of the several witnesses, I make the
following 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent admits that it is now, and has been at all times mate-rial, an employer engaged in commerce within the meaning of Sec.2(2), (6), and (7) of the Act and that the Union is now, and has been
at all times material, a labor organization within the meaning of Sec.
2(5) of the Act.2While the amended consolidated complaint seemingly alleges thatRespondent violated Sec. 8(a)(1) and (5) of the Act by refusing to
bargain with Respondent, counsel for the General Counsel stated, at
the hearing, that the General Counsel would offer no proof of such
a violation of the Act and, in their posthearing brief, counsel limit
their contentions as set forth infra.FINDINGSOF
FACT1I. THEISSUES
The amended consolidated complaint alleges that, prior tothe holding of a decertification election, Respondent engaged
in acts and conduct violative of Section 8(a)(1) of the Act,
by threatening its employees with bad consequences and un-
specified harm if they selected the Union as their representa-
tive for purposes of collective bargaining; by threatening its
employees with plant closure if they selected the Union as
their bargaining representative; by promising its employees a
retroactive wage increase, a pension plan, and a plan for han-
dling complaints if they did not select the Union as their bar-
gaining representative; and by stating to employees that the
Union had prevented them from receiving a pay raise. Fur-
ther, the amended consolidated complaint alleges that Re-
spondent failed and refused to bargain in good faith with the
Union in violation of Section 8(a)(1) and (5) of the Act,2by,prior to the holding of a decertification election, failing and
refusing to provide to the Union information, which is nec-
essary and relevant to the Union's performance of its duties
as the collective-bargaining representative of certain of Re-
spondent's employees, and by unilaterally restricting the
Union's plant visitation rights, which were established by the
parties' most recent collective-bargaining agreement; by
withdrawing recognition from the Union as the collective-
bargaining representative of certain of its employees; by uni-
laterally discontinuing the grievance procedure, set forth in
the parties' most recent collective-bargaining agreement; and
by unilaterally implementing a health insurance copay obli-
gation for bargaining unit employees. Respondent denies the
commission of any of the aforementioned unfair labor prac-
tice allegations. Specifically, Respondent contends that it
withdrew recognition from the Union based on objective
considerations that it no longer represented a majority of bar-
gaining unit employees and that, therefore, it lawfully dis-
continued utilizing the contractual grievance procedure and
lawfully implemented the aforementioned insurance copay
obligation.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundSignificant facts are not in dispute here. Thus, the recordestablishes that Respondent is a multinational corporation
with plants in the United States and Canada; that Respondent
is engaged in the business of manufacturing heating, ventila-
tion, and air-conditioning equipment for commercial, remod-
eling, repair, and industrial markets; that it maintains an of-
fice and plant facility located in Nampa, Idaho; that, at the
facility, Respondent manufactures sheet metal venting sys-tems for heating and cooling systems; that Jon Crilly, whoseoffice is in Dallas, Texas, is Respondent's vice president of
operations; and that Walter J. Crew is the plant manager of
Respondent's Nampa facility. The record further establishes
that, since approximately 1977, Respondent has recognized
the Union as the collective-bargaining representative of its
production and maintenance employees, including shipping
and receiving employees; that there are approximately 150
employees in the bargaining unit; that Respondent's recogni-
tion of the Union has been memorialized in successive col-
lective-bargaining agreements between the parties, the most
recent of which was effective from July 8, 1988, through
July 8, 1991; that, commencing on or about June 4, 1991,
and prior to its expiration, the parties held approximately 12
bargaining sessions on a successor to their most recent agree-ment; that, subsequent to the contract's expiration, the parties
engaged in bargaining on six occasions, with their final bar-
gaining session held on February 24, 1993; and that, as of
the date, the unresolved major issues were wages, the retro-
activity of any wage increase, a personal holiday, the retire-
ment income benefits plan for the bargaining unit employees,
and Respondent's demand that each employee make a
monthly contribution toward the cost of his or her health in-
surance coverage, the so-called health insurance copayment.
On February 9, 1993, a decertification petition, in Case 27±
RD±948, was filed with Region 27, seeking to decertify the
Union as the collective-bargaining representative of Respond-
ent's employees in the above-described unit, and on April 15,
1993, the decertification election was conducted, with 68
votes cast in favor of the Union and 73 votes cast against
representation by the Union. Thereafter, on April 20, the
Union filed objections to Respondent's conduct, allegedly af-
fecting the results of the decertification election, and on May
26, 1993, the Regional Director for Region 27 issued a sup-
plemental decision, finding merit to certain of the Union's
objections and ordering that the decertification election,
which was conducted on April 15, be set aside and that a
rerun election be conducted. Respondent filed a request for
review of the Regional Director's supplemental decision and
orders, and on March 23, 1994, the Board denied Respond-
ent's request for review.B. Respondent's Alleged Failure and Refusal to ProvideInformation Pertaining to Health Insurance Costs1. The factsThere is no dispute that, on January 5, 1993, FrankRaimondi, who is the Regional Director of Region 4 of the
Sheet Metal Workers' International Association and who par-
ticipated in the contract bargaining between Respondent and
the Union, sent a letter to Jon Crilly, which among other
points, stated that ``the company demand for an employee
copayment toward the company health care program remains
a major roadblock. The union must have all pertinent infor-
mation with respect to present and projected cost to both the
company and the employees. This information must include
data either supporting the inability of the company to con-
tinue coverage under the present system, or whatever other
reasons may exist.'' There is no record evidence that Re-
spondent ever sought clarification from Raimondi as to the
information sought or that it ever provided the requested in-
formation to the Union. Walter Crew testified that Respond- 47SELKIRK METALBESTOS3Raimondi hedged on this point during cross-examination. Thus,when asked by Respondent's counsel whether the Union had, in fact,
received health care cost information beyond the booklet, Raimondi
replied, ``I received some information, but specifically, I do not re-
call anything other than the employee booklet.''4The information is contained in the final five pages of R. Exh.3.5He recalled looking at R. Exh. 3 because ``the insurance was themain topic,'' and ``that's the reason why I went.''ent felt that Raimondi's request constituted harassment andthat ``we felt we had already given them the information.
They were asking for the same thing.'' In this regard, on
January 15, 1993, Crilly wrote to Raimondi that Respondent
was ``under no legal obligation to open confidential company
records to you and we will not do so.''As to prior requests for health insurance cost informationand whatever may have been provided to the Union in that
regard, Raimondi testified that he made an oral request for
health care cost information on June 18, 1991, and a written
request 13 days later and that, other than ``the booklet that
they had made available to all the employees,'' which was
provided to the Union at the start of bargaining, the Union
received no information from Respondent regarding health
care costs prior to January 5, 1993.3Raimondi further testi-fied that he made ``numerous'' other requests for health care
cost information during the course of the bargaining, but,
later, when asked specifically if he had made any other such
requests, he averred, ``[N]ot to my recollection.'' Contrary to
Raimondi, Walter Crew testified that, on or about July 1,
1991, the Union submitted a 22-page information request, in-
cluding a request for a summary description of Respondent's
health insurance plan and ``a cost breakdown of the plan''
to Respondent, and in response, on July 12, Respondent pro-
vided information to the Union, including a copy of its insur-
ance booklet. At the next bargaining session between the par-
ties, referring to the insurance booklet, ``[Raimondi] said that
was not what he was asking for, he needed financial infor-
mation on the health plan'' in order to compare Respond-
ent's health insurance plan to a union health insurance plan,
and, on July 16, by facsimile transmission, Raimondi sent
Crilly a copy of a letter from a health benefits coordinator
of the Sheet Metal Workers' National Health Fund, togetherwith an attached health insurance financial information re-
quest. In response, according to Crew, at the parties' August
1, 1991 bargaining session, Respondent provided the Union
with a five-page document, setting forth financial information
pertaining to Respondent's health insurance plan for the bar-
gaining unit employees.4While Raimondi and Floyd Reichert, the Union's businessmanager, each denied ever viewing or receiving this health
insurance information, employee Thomas Smith, who served
on the Union's negotiating committee during the bargaining
for the successor to the agreement, which expired in 1991,
testified, on behalf of Respondent, that he saw the disputed
insurance financial information in Reichert's office in Boise,
Idaho, sometime in 1991 when ``we were trying to figure out
a plan on insurance which would be feasible, and we were
thinking about dumping the Company's insurance and going
with [the Union's plan], and we compared the both of
them.''5Further, Walter Crew was unable to recall any com-plaints by the Union, between August 1, 1991, and January
5, 1993, that it was unable to bargain over the health insur-ance copayment issue due to a lack of financial informationand denied that, at the February 24, 1993 bargaining session,
the Union renewed its request for the health insurance infor-
mation, which is the subject of the instant unfair labor prac-
tice allegation. Finally, asked if, between August 1991 and
January 1993, the projected cost of Respondent's health in-
surance plan had changed, Crew testified, ``I just know that
health care costs have been going up every year for the last
several years.''2. AnalysisIt has long been established that, generally, an employeris under a statutory obligation to, on request, provide a labor
organization, which is the collective-bargaining representative
of the employer's employees, with information, which is nec-
essary and relevant for the proper performance of the labor
organization's duties in representing the bargaining unit em-
ployees. NLRB v. Acme Industrial Co., 385 U.S. 432 (1967);NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956); and Aero-space Corp., 314 NLRB 100 (1994). This duty to provide in-formation encompasses not only material necessary and rel-
evant for the purpose of contract negotiations but also infor-
mation necessary for administration of a collective-bargain-
ing agreement, including information required by the labor
organization to process a grievance. NLRB v. Acme Indus-trial, supra; Bacardi Corp., 296 NLRB 1220, 1222±1223(1989); Howard University, 290 NLRB 1006 (1988). Thestandard for relevancy is a ``liberal discovery-type standard,''
with the sought-after information not having to be nec-
essarily dispositive of the issue between the parties but only
of some bearing on it and of probable use to the labor orga-
nization in carrying out its statutory responsibilities. Aero-space Corp., supra; Bacardi Corp., supra; Pfizer, Inc., 268NLRB 916 (1984). ``[N]ecessity is not a separate and unique
guideline, but is directly related to the relevance of the re-
quested data.'' Curtiss-Wright Corp. v. NLRB, 347 F.2d 61,69 (3d Cir. 1965); Bacardi Corp., supra. Moreover, informa-tion, which concerns the terms and conditions of employment
of the bargaining unit employees, is deemed ``so intrinsic to
the core of the employer-employee relationship'' so as to be
presumptively relevant. York International Corp., 290 NLRB438 (1988), quoting Southwestern Bell Telephone Co., 173NLRB 172 (1968); Buffalo Concrete, 276 NLRB 839 (1985).Information pertaining to employees' health insurance has
long been deemed to be of this type and, accordingly, must
be furnished on request. Deadline Express, 313 NLRB 1244(1994). In light of the foregoing, turning to the instant unfair
labor practice allegation, the record establishes that Respond-
ent's demand for an employee health insurance monthly co-
payment was a major issue during the contract bargaining be-
tween Respondent and the Union; that, in view of the de-
mand, on January 5, 1993, the Union requested information,
pertaining to the cost of Respondent's health insurance plan
to the Company and to the employees; and that Respondent
failed to comply with the Union's request. Also, contrary to
the contention of Respondent, the Union had a legitimate
need for the information sought. Thus, while I believe that
Respondent did, in fact, provide health insurance cost infor- 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6On this point, I specifically rely on the forthright testimony ofemployee Thomas Smith over that of Frank Raimondi and Floyd
Reichert, neither of whom was a particularly impressive witness.7Reichert explained that meetings in the lunchroom were requiredas ``I need to keep it confidential when I talk to [employees].''mation to the Union in August 1991,6by January 1993, theinformation was, at least, 18 months old, and Walter Crew
conceded that the costs attendant to health insurance increase
each year. Finally, I note that, if Respondent believed the
Union's information request was overly broad or ambiguous,
rather than refusing to comply, its obligation was to seek
clarification and that no such clarification request was made.
National Electrical Contractors Assn., Birmingham Chapter,313 NLRB 770, 771 (1994). Based on the foregoing and the
record as a whole, I believe that Respondent engaged in con-
duct, violative of Section 8(a)(1) and (5) of the Act, by fail-
ing to comply with the Union's January 5, 1993 information
request. Deadline Express, supra.C. Respondent's Alleged Unilateral Restriction of theUnion's Contractual Plant Visitation Rights1. The factsThe facts pertaining to this alleged violation of the Act arenot in dispute. Thus, article 18 of the parties' most recent
collective-bargaining agreement provides:A representative of the Union shall be permitted tovisit the office or plants of the Company for the pur-
pose of investigating any matter arising out of this
Agreement after notifying a representative of the Com-
pany of his intention to do so. The Union representative
shall not unreasonably interfere with the normal work
duties of employees or the operation of the plant.Floyd Reichert, the business manager of the Union, testi-fied that the parties' standard procedure for his plant visita-
tions was that he would announce his presence to the recep-
tionist; that Walter Crew would come out to the reception
area and escort him to the employee lunchroom; and that he
would then be allowed to conduct his business. Asked, dur-
ing cross-examination, if he was required to be investigating
a grievance or if he was permitted to speak to employees
generally, Reichert replied, ``That was open .... I 
couldgo in and talk to two or three [employees] during the lunch
period'' as long as Crew was in the plant.Reichert testified that Respondent abruptly changed thispractice in late February or early March 1993 without notice
to the Union and without any explanation. According to him,he visited the plant on that occasion in order to investigate
a possible grievance and was taken by Crew to a conference
room and was told to confer with the shop stewards in that
room. Thereafter, in order to continue to investigate the
grievance allegations, Reichert requested permission to meet
with the employees, who were involved, in their lunchroom,7but Crew refused to permit him to do so. Reichert objected
to this change in practice and asked why; Crew responded,
``You just can't go.'' Reichert also testified with regard to
a subsequent incident, which occurred on March 22. On that
occasion, he arrived at the plant during the bargaining unit
employees' lunch period. He was accompanied by two new
union organizers, one of whom spoke Spanish, and intendedto introduce them to the employees in the lunchroom. He re-quested permission to address the employees there; however,
Crew again denied him access to the lunchroom.Crew, who testified that ``I can't recall [Reichert] coming[to the plant] when it wasn't to deal with a grievance'' and
that ``we would normally arrange it that the lunchroom
would be free for that,'' conceded that ``there was a period
of time ... where I had them meet in the conference room.

Once or twice, Floyd had wanted to go to the lunchroom, but
the tensions were just getting too high, and I thought it better
if they meet in the conference room.'' Crew added that
Reichert was provided with everyone with whom he desired
to meet and that, while the union official asked why, he did
not object. With regard to the March 22 incident, Crew testi-
fied that Reichert and the two other union officials arrived
at the plant and that, after Reichert mentioned some griev-
ances and a need to speak to the shop stewards, ``I took
them into the conference room and called for the stewards.''
A short while later, the Spanish-speaking official said that he
wanted to address the employees in the lunchroom during
their lunch hour. Crew added that such had never previously
occurred; that he asked the three men to wait while he con-
ferred with Respondent's attorney; and that he returned and
informed the union officials ``that they were not to be per-
mitted to address the employees in the lunchroom.''2. AnalysisCounsel for the General Counsel and counsel for theCharging Party are correct that a contractual provision, which
permits a union access to an employer's facility, survives the
expiration of a collective-bargaining agreement. Laverdiere'sEnterprises, 297 NLRB 826, 833 (1990), enfd. in relevantpart 933 F.2d 1045 (1st Cir. 1991). Contrary to both counsel,
however, I do not believe that, in the above-described cir-
cumstances, Respondent engaged in acts and conduct viola-
tive of Section 8(a)(1) and (5) of the Act. Thus, while the
expired collective-bargaining agreement here permitted union
access in order to investigate matters arising under the terms
of the agreement, while the parties' past practice seems tohave been that Business Manager Reichert was permitted to
discuss grievances with employees and shop stewards in the
lunchroom, and while, on an occasion in late February or
early March, he was denied permission to discuss a griev-
ance with the involved employees in that area of Respond-
ent's facility, the record establishes that, on the occasion at
issue, Reichert was permitted to speak to whomever he de-
sired in a conference room and that he did so. Moreover,
there is no record evidence that Respondent's conduct dis-
rupted Reichert's ability to investigate the grievance, which
necessitated his visit to the plant. Therefore, in my view, the
mere fact that Reichert was unable to speak to the employees
where he desired to do so was not of sufficient moment so
as to arise to the level of an unfair labor practice, and I so
find. With regard to the March 22 incident, it appears that,
rather than for the purpose of investigating a contractual
grievance, Reichert requested permission to use the lunch-
room in order to facilitate a Spanish-speaking organizer's ef-
forts to address the bargaining unit employees. Inasmuch as
the expired collective-bargaining agreement permitted access
for the limited purpose of investigating contractual griev-
ances and as there is no record evidence that union officials
previously had been permitted access to the lunchroom in 49SELKIRK METALBESTOS8The record contains Respondent's written responses to, at least,48 employee questions during the preelection period.9With regard to the matter of a wage increase, the record estab-lishes that, in the summer of 1991, as part of its successor contract
proposal, Respondent had offered a 10-percent raise over the pro-
posed effective period of the contract (35 cents per hour the firstyear, 30 cents the second year, and 30 cents the third year); that the
offer remained in effect during bargaining in 1992; and that such
was contained in Respondent's contract offer on February 24, 1993.10Notwithstanding Crew's attempt to negate the alleged unlawfuleffect of his comment, Respondent continued to insist that the Union
was the cause of its failure to give employees a wage increase, post-
ing a notice ``sometime in the first part of April,'' which again
blamed the Union for having denied employees a wage increase for
nearly 2 years.order to make speeches to groups of employees, Respond-ent's refusal of access to the lunchroom on that occasion did
not violate the terms of the expired contractual access provi-
sion. Accordingly, I conclude that Respondent's denial of ac-
cess to its plant lunchroom on the above two occasions was
not violative of Section 8(a)(1) and (5) of the Act and shall
recommend dismissal of paragraph 11(c) of the amended
consolidated complaint.D. Respondent's Allegedly Unlawful Statements Duringthe Period Immediately Preceding the April 15,1993Election
1. The factsThe record reveals that Respondent engaged in a campaignagainst the Union during the period preceding the April 15,
1993 decertification election and that the campaign consisted
of notices, which were posted on the three plant bulletin
boards, speeches to employees by Walter Crew and Jon
Crilly, correspondence to employees and their families, and
written responses to employee questions, pertaining to cam-
paign issues. The latter were read to employees and posted
on the plant bulletin boards.8Crew testified that GeneralCounsel's Exhibit 17 was a notice, which was posted on the
plant bulletin boards on March 22. The first paragraph of the
notice, which was addressed to all employees and signed by
Crew, poses the question, ``Is this Union good or bad for
employees,'' and the second paragraph reads as follows:Employees will answer the question on electiondayÐit is likely an NLRB election will be held in mid-
April. The Company is now strongly opposed to em-ployees being represented by the [Union]. This Uniondoes not act in the best interest of employees. This
Union does not deserve employee support. Should em-
ployees vote for the Union in the election, the con-
sequences will be bad. It is not the Company's intent
to discredit all Unions or to say that all Companies can
be trusted. We do believe this Union is bad and Com-
pany intends to prove we can be trusted. We will be
dedicated to working with all employees to improve
wages, hours and conditions for all.Crew next testified that General Counsel's Exhibit 18 isthe text of a speech, which he gave to assembled groups of
bargaining unit employees on March 25 and 26. The fourth
paragraph of the speech reads as follows:For over two years, this Union has denied you a payraise while they tried to force the Company to give
your pension money to the Union. At first we refused
to do this because we were afraid of our liability for
the under funded pensions of employees of other com-
panies that were in the plan. This could have been
many millions of dollars and would have broken Eljer.
Since that time, we have found another reason to not
accept their proposalÐyou might never have gotten apension from this Union. They waste the money anduse it for their own personal benefits.9In a written response to employee questions on March 25and 26, which was posted on the plant bulletin boards on
April 1, Crew replied to a question, regarding Respondent's
contention that the Union had been stopping Respondent
from giving employees a raise. He stated, ``First of all, any
attempt to implement the Company's contract offer prior to
the NLRB election would be a violation of [the Act]. Sec-
ondly, since the [Union] is recognized as the [employees'
bargaining representative], any attempt to pass on the wage
increase could be construed as directly dealing with the em-
ployees in violation of the law.'' Then, in response to an-
other question, Crew bluntly stated, ``With this union out,
the Company can put its proposal into effect which means
more money for every employee.''10Crew identified General Counsel's Exhibit 19 as ``my an-swers to questions that I got from employees from the plant
meetings we had .... 
These particular questions were re-ceived at the April 1st and 2nd plant meetings.'' He added
that the questions were both written and oral; that he orally
responded to them at the conclusion of each meeting; and
that he gave his written responses on April 7 in the above
document, copies of which were posted on the three plant
bulletin boards. The document consists of answers to 30
questions. The first question was, ``What is the possibility of
a 401(k) plan if the decertification is successful?'' Crew re-
plied as follows: ``I cannot promise that there will be a
401(k) plan in this plant if the Union is voted out. It would
be illegal for me to promise that, however, I can tell you that
every Eljer employee, not represented by a union, has a
401(k) plan.'' The second stated question was, ``Do you
have an [sic] pension booklet for any non-union Eljer plant
and can the employees see it?'' Crew responded, ``I don't
have any booklet but I can again confirm that the employees
in those plants have 401(k) plans.'' The third stated question
was, ``If the Union is decertified, are there any plans for an
employee committee to review grievances? If not, how will
grievances be handled?'' Crew replied as follows:It would be illegal for me to promise that there willbe an employee committee to review grievances. I can
tell you that I will review every one of them and any
Supervisor who does not take a grievance seriously is
going to find himself in my office. If the Union is
voted out, I will sit down with all employees to devise
a plan for the handling of complaints. Everyone needs
to be involved in making policy in the plant. All of you
have ideas that will make this a better place to work. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Echoing Walter Crew's written comment of the same day, Crillysaid, during the speech, that ``a non-union Nampa plant will have
an open door policy. A non-union Nampa plant will have supervisors
and managers who spend their time doing what a Union steward
cannot do; solving the problems of individuals for the benefit of ev-
eryone.''12While, in its contract offers during 1991 and 1992, Respondenthad offered to make its wage increase offers retroactive, by letter
dated February 3, 1993, Jon Crilly wrote to Frank Raimondi that,
if the Union did not accept Respondent's final offer by February 28,
the offer of wage increase retroactivity would be withdrawn effective
that date. The bargaining on February 24 produced no contract
agreement, and there is no dispute that Respondent's offer of retro-
activity was withdrawn from Respondent's offer. Crilly ended his
speech to the bargaining unit employees with the comment, ``During
this year, we will do our dead level best to show that a union is
unnecessary in this plant. Please give consideration to a No Vote
next week.''13There is no record evidence that Pillsbury is involved in mana-gerial decisions or in the setting of corporate policy.14Counsel for Respondent asserts that, in his April 7 answers toemployee questions (G.C. Exh. 19), Walter Crew vitiated the effect
of any comments, attributed to lower level supervisors, unequivo-
cally stating that ``the company has no plans to close or relocate the
Nampa plant.'' However, close scrutiny of Crew's 30 responses to
questions failed to disclose the quoted language. Moreover, review
of G.C. Exhs. 17, 18, and 20 and of R. Exh. 16 fails to reveal the
quoted language.15Thomas Smith testified that he was present at a meeting at theUnion's office subsequent to the filing of the decertification petition
during which Floyd Reichert distributed a document, describing
``what [management] could do and what shouldn't say or what they
couldn't do,'' and the discussion concerned trapping Respondent's
supervisors ``into saying stuff they shouldn't be saying on what was
going to happen and stuff like that.'' Smith recalled that Pillsbury's
name was mentioned, and that Reichert said, ``[T]o go after him and
try to get him to say something he shouldn't say.'' While admitting
that he distributed a document to employees, which detailed what su-
pervisors could and couldn't do under the Act, Floyd Reichert spe-
cifically denied instructing employees to entrap their supervisors.Complaints are nothing more than upward communica-tions and dealing with the complaints requires nothing
more than good communications. People can speak for
themselves if manager's [sic] will listen. We will listen
because it is just good business.Finally, with regard to this document, the 23d-stated ques-tion was, ``As stated in your previous posting, what kind of
`consequences' await the Nampa employees if the Union pre-
vails in the secret ballot election?'' Crew replied:I cannot tell you for sure what will happen if theUnion wins the election except that we will all be in
the same spot we have been for the past two years. It
is illegal to threaten employees and I can't guess what
the Union might do. It will be serious.Crew next testified that General Counsel's Exhibit 20 isthe text of a speech, which Jon Crilly gave to assembled bar-
gaining unit employees on April 7, and that Crilly read ver-
batim from the document. According to the exhibit,11at onepoint, after stating that some supporters of the Union will say
or do anything to win, including defacing government docu-
ments and violating company policy, Crilly stated:You don't need this. There are limitations on whatI can say legally, but I can promise this. I will guaran-
tee to you in writing that your wages, benefits and
working conditions will not be less than what they
would be if the Union wins. Without the Union, there
will be no strikes or lockouts. If you have raises com-
ing, you will get them. If you have retroactive pay
coming, you will get it.12With regard to Jon Crilly's above-quoted comments, dur-ing the preelection period, Walter Crew had comments on
the same subject matter. Thus, in his document, which was
posted on the plant bulletin boards on April 1 and which
contained his written answers to bargaining unit employee
questions, posed on March 25 and 26, Crew stated, in re-
sponse to three separate questions, that ``the Company will
guarantee you the same wages, benefits, seniority, etc.
whether there is a Union here or not.'' Moreover, on April
7, in response to an employee question (``Why don't you put
your promises in writing and give all employees a copy?''),
Crew wrote, ``The Company has not made any promises that
were not already in writing. It is illegal for us to make prom-ises of benefits.'' Further, notwithstanding what Crilly said,on the subject, during his speech on the same date, in re-
sponse to a question regarding Respondent's withdrawal of
its wage increase retroactivity offer on February 28, Crew
stated, ``I cannot promise any retroactivity if the Union is
voted out. We wanted to implement pay increases in the
summer of 1991 but were unable to do so.''Finally, as to allegedly unlawful preelection statements byRespondent's managerial employees, Paul Renon testified
that he has been employed by Respondent for 11 years; that
he is an assembler in the PS department; and that he is su-
pervised by William Pillsbury, who, Respondent admits, is a
supervisor within the meaning of the Act.13According toRenon, he had a conversation with Pillsbury one day, shortly
after the initial morning break at approximately 9 a.m., in
late March or early April ``at my work station where I was
working at the time.'' Renon, who wore a union T-shirt at
the time, continued, stating that Pillsbury ``came up to me
and just out of the blue he said, `Boy, I'll be glad when this
is over.' And ... I asked him ... `Bill, what will happen

if the Union is recertified?' And he told me, `In my opinion
... they'll shut the doors, because they can make the resi-

dential pipe in Logan ... and they can do the bulk of the

PS work in Logan.''' Renon asked what this would mean to
the Union in Logan, and Pillsbury replied that such would
``increase their bargaining power.'' Pillsbury concluded, say-
ing that ``he was scared and that he was too old to look for
a new job and start over.''14Pillsbury did not testify at thehearing in order to admit or deny the conversation, and Re-
spondent failed to explain his absence.152. AnalysisI initially discuss the amended consolidated complaint alle-gation that Walter Crew's comment, in his speeches to bar-gaining unit employees on March 25 and 26, that, for 2
years, the Union has denied them a wage increase, was viola-
tive of Section 8(a)(1) of the Act. I agree. In Highland YarnMills, 313 NLRB 193, 207 (1993), the Board concluded thata similar comment, made in the presence of a supervisor and
not disavowed by him, constituted an unlawful implied
promise that, if the Union were to be removed from the 51SELKIRK METALBESTOSplant, employees would be given a raise. Here, for a 2-yearperiod, Respondent had proposed wage increases as part of
a comprehensive contract proposal, which the Union had re-
jected. While in his April 1 written response to a question
about his comment, Crew seemingly negated the unlawful
imputation of his comment, his accompanying remark
(``With this union out, the Company can put its proposal into
effect ....'') and the posting of another campaign letter,
which reiterated Crew's remark during his speech, clearly es-tablish that, on March 25 and 26, Crew was impliedly prom-
ising to implement Respondent's proposed wage increases if
the employees voted to decertify the Union. In these cir-
cumstances, I find that, by Crew's statement, Respondent
acted in violation of Section 8(a)(1) of the Act. HighlandYarn Mills, supra.The amended consolidated complaint next alleges that,during his speech to bargaining unit employees on April 7,
Jon Crilly acted in violation of Section 8(a)(1) of the Act by
stating, ``If you have retroactive pay coming, you will get
it'' and that, on the same day, in his written responses to em-
ployee questions of April 1 and 2, Walter Crew also acted
in violation of Section 8(a)(1) of the Act by stating that
``every Eljer employee, not represented by a union, has a
401(k) plan'' and that ``if the Union is voted out, I will sit
down with all employees to devise a plan for the handling
of complaints.'' In support, counsel for the General Counsel
argues that ``implicit in these statements ... is the obvious

condition that the employees would receive the enumerated
improvements and benefits if they abandoned their support of
the Union.'' With regard to the Crilly statement, I initially
note that, notwithstanding having prefaced his statement with
``If you have retroactive pay coming,'' Crilly had to be
aware that, at that point, the bargaining unit employees had
no expectation of receiving a retroactive wage increase as,
acting on behalf of Respondent, he himself had previously
withdrawn the benefit from Respondent's comprehensive
contract proposal, a fact known by the bargaining unit em-
ployees. Moreover, that same day and on the same subject,
Walter Crew had informed the bargaining unit employees
that he could not promise any retroactive pay increase. In
these circumstances, it is obvious that what Crilly promised
constituted an unexpected and a significant monetary benefit
to the bargaining unit employees and, given Crilly's senior
position to that of Crew in Respondent's corporate hierarchy,
the employees most certainly could infer that, in order to re-
ceive the retroactive wage increase, they had but to reject the
Union. Crilly, of course, emphasized the point of his prom-
ised benefit when he concluded his speech by promising to
show employees during the next year why a union was un-
necessary and by asking for them to vote against the Union
in the decertification election. In these circumstances, espe-
cially noting Crew's April 1 response to a question (``With
this Union out, the Company can put its proposal into effect
which means more money for every employee''), I find that
Jon Crilly's statement, regarding retroactive pay, during his
April 7 speech, constituted an unlawful promise of benefits
in order to induce employees to vote against the Union and
that Respondent thereby acted in violation of Section 8(a)(1)
of the Act. NLRB v. Del Ray Tortilleria, 787 F.2d 1118,1122±1123 (7th Cir. 1986); Yale New Haven Hospital, 309NLRB 363, 369 (1992); and Michigan Products, 236 NLRB1143, 1146 (1978).Turning to the legality of Crew's written question re-sponses, ``I cannot promise that there will be a 401(k) plan
... if the Union is voted out. It would be illegal 
....however I can tell you that every Eljer employee, not rep-
resented by a Union, has a 401(k) plan'' and ``If the Union
is voted out, I will sit down with all employees to devise a
plan for the handling of complaints,'' counsel for the General
Counsel argues that the responses were unlawful as they con-
tain the ``obvious condition'' that employees would receivethe benefit if they reject the Union in the decertification elec-
tion. In contrast, counsel for Respondent argues that Crew's
comments were mere statements of fact, privileged by Sec-
tion 8(c) of the Act and that Crew specifically told the em-
ployees that it would be illegal for him to promise such ben-
efits. I agree with counsel for the General Counsel that, not-
withstanding his disingenuous disclaimer, the clear implica-
tion of Crew's initial written response was that each bargain-
ing unit employee would have a 401(k) savings plan, which
represents an obvious financial benefit, established in his
name if the Nampa plant employees rejected the Union and
became unrepresented. That Crew intended that employees
should construe his statements as a promise of an obvious
employee benefit is clear from his explicit reiteration of the
existence of the 401(k) retirement savings plans in his an-
swer to the very next question. The Board has consistently
found that employer promises or implied promises of new or
changed wages, benefits, or conditions of employment imme-
diately prior to an election, which is intended to determine
employees' union desires, are violative of the Act. Such is
particularly egregious when, as here, the employer advises
the bargaining unit employees that the new benefit is avail-
able only to its unrepresented employees. Gardner Engineer-ing, 313 NLRB 755, 765 (1994). Accordingly, I find thatCrew's comment to the bargaining unit employees, shortly
before the decertification election, that all of Respondent's
unrepresented employees have 401(k) plans constituted an
implied promise of benefits and that, thereby, Respondent
engaged in conduct violative of Section 8(a)(1) of the Act.
Pincus Elevator & Electric Co., 308 NLRB 684, 692 (1992).As to Crew's response, regarding meeting with the bargain-
ing unit employees in order to devise a complaint procedure
if they rejected the Union, he set forth no specific grievance
procedure and did not promise or imply that his discussions
with employees would be successful. In short, unlike Crilly's
specific promise of retroactive pay and Crew's implied
promise of a 401(k) plan for each employee if the employees
rejected the Union, beyond expressing a willingness to dis-
cuss the matter, Crew made no commitment with regard to
a grievance procedure if the employees rejected the Union;
accordingly, I find nothing unlawful regarding his statement.
In these circumstances, I shall recommend dismissal of para-
graph 5(f) of the amended consolidated complaint.Regarding the alleged unlawful threats uttered by WalterCrew and by William Pillsbury, counsel for the General
Counsel alleges that Crew's comment in Respondent's March
22 employee notice, ``Should employees vote for the Union
in the election, the consequences will be bad'' and his writ-
ten April 7 response to a question regarding his March 22
statement, ``I cannot tell you for sure what will happen if the
Union wins the election .... I 
can't guess what the Unionmight do.'' It will be serious, were ``reasonably calculated''
to coerce or restrain the employees in the exercise of their 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16At this point, Crew denied discussing the ``particulars'' of eitherpetition with employees, who submitted the petitions, and denied any
involvement in the gathering of signatures.17The exhibit reads as follows:We, as employees and members of the collective bargaining unitof Selkirk Metalbestos respectfully request resumption of nego-
tiations between the Company and our negotiating committee
hopefully prior to May 14, 1993 or at the Company's earliest
convenience. It is with great sincerity that we make this effort.18Employee Paul Schmillen testified that G.C. Exh. 8 was givento Respondent as ``Floyd Reichert asked us to try to get [the bar-
gaining] going ....''
statutory right ``to vote for the Union'' and were, therefore,violative of Section 8(a)(1) of the Act. I agree. Thus, while
the Board has found that similar statements, setting forth an
employer's view on the disadvantages of a union, constituted
mere expressions of opinion, privileged by Section 8(c) of
the Act (Howard Johnson Co., 242 NLRB 386 (1979)), suchwere in a context free of simultaneous unfair labor practices.
Here, I have concluded that, while Crew was setting forth his
view of the consequences of voting in favor of the Union,
Respondent was, simultaneously, unlawfully directly and
impliedly promising economic benefits to employees in order
to induce them to vote against the Union in the pending de-
certification election. As all of the instant acts and conduct
occurred within the same brief period of time, it is reason-
able to conclude, as I do, that a direct link exits between Re-
spondent's unlawful direct and implied promises and Crew's
``the consequences will be bad'' and ``it will be serious''
comments and that, therefore, the two latter comments had
``sinister'' connotations. Bay State Ambulance Rental, 280NLRB 1079 fn. 3 (1986); Keister Coal Co., 247 NLRB 375,385 (1980); and Ohmite Mfg. Co., 217 NLRB 435 fn. 2(1975). In this regard, I note that Crew's March 22 comment
came only three sentences after he stated Respondent's
strong opposition to the Union. Accordingly, I find that
Crew's above statements were coercive and that Respondent
thereby engaged in conduct violative of Section 8(a)(1) of
the Act.Finally, turning to William Pillsbury's allegedly unlawfulthreat of plant closure, I initially note that Paul Renon's testi-
mony was uncontroverted, and, given Pillsbury's unexplained
failure to testify, I rely on Renon's account of their conversa-
tion. Nevertheless, contrary to counsel for the General Coun-
sel and counsel for the Union, I do not believe that his com-
ments constituted an unfair labor practice. In this regard, I
note that, while the supervisor initiated the conversation,
Renon's question, ``[W]hat will happen if the Union is recer-
tified,'' precipitated Pillsbury's allegedly unlawful comment.
Moreover, Pillsbury labeled his comment as his personal
opinion, and there is no record evidence that Pillsbury is in-
volved in the setting of corporate policy; that he was stating
Respondent's policy; or that Respondent, in fact, harbored
any intent to close the facility. Accordingly, while, generally,
an employer may not lawfully predict a plant shutdown as
a consequence of unionization unless such is ``carefully
phrased on the basis of objective fact to convey [his] belief
as to demonstrably probable consequences beyond his con-
trol'' (Gissel Packing Co., 395 U.S. 575, 618±619 (1969)),the record evidence suggests that Pillsbury is a low level su-
pervisor, who is not privy to corporate policy, and that his
remark to Renon was merely a ``noncoercive [expression] of
personal opinion.'' Wendt-Sonis Co., 138 NLRB 855, 856,and 867 (1962). In these circumstances, I conclude that
Pillsbury's comment to Renon did not violate Section 8(a)(1)
of the Act and shall recommend that paragraph 5(c) of the
amended consolidated complaint be dismissed. Cf. AmericanWire Products, 313 NLRB 989, 993 (1994).E. Respondent's Allegedly Unlawful Withdrawal ofRecognition from the Union1. The factsThere is no dispute, and Respondent concedes that, subse-quent to the April 15 decertification election, in which a ma-
jority of the bargaining unit employees voted against rep-
resentation by the Union and, on April 20, to which the
Union filed objections over Respondent's conduct, it with-
drew recognition from the Union as the representative for
purposes of collective bargaining of the production and main-
tenance and shipping and receiving employees at its Nampa,
Idaho plant. What is at issue here are the timing and basis
for Respondent's conduct. In this regard, at the outset of his
direct examination by counsel for the General Counsel, Wal-
ter Crew testified that the bases for Respondent's withdrawal
of recognition were a ``combination of the election results
and several other petitions that were filed by the employ-
ees.'' Asked to identify the petitions, after stating that
``we've had so many, its tough to remember them all,'' Crew
explained that the initial petition was ``this decertification
petition. After that, there was a ... petition ... for the

company to implement a pay raise, there was another petition
to ... certify the election and get on with it.'' He added

that the latter was submitted to him after the election and
that the wage increase petition was submitted later in the
year.16At this point, Crew was presented with GeneralCounsel's Exhibit 9, a letter, dated April 29, from himself
to Wes Edmondson, a shipping department employee and the
president of the Union. The document which, according to
Crew was written in response to General Counsel's Exhibit
8, a request for the resumption of bargaining, dated that same
day,17signed by Edmondson and several other employees,who were members of the employees' negotiating committee
and who were acting on the behest of Floyd Reichert,18readsas follows:I will be happy to meet with you individually as an em-ployee of Selkirk. However, there is no recognized bar-
gaining agent for the employees and I cannot meet with
you as a negotiating committee. Just because I cannot
meet with you in any capacity where you represent oth-
ers does not mean I would not like to hear your ideas,
suggestions and criticisms. Please feel free to talk to me 53SELKIRK METALBESTOS19Employee Schmillen testified that, a week to 10 days after thedecertification election, he and Wes Edmondson met with Crew in
the latter's office, and ``We asked ... him ... about the Union

... where we stood at, and Walt said that we are no longer rep-

resentatives within the company as far as the Union goes.'' Crew
failed to deny this conversation.20Employee Schmillen testified, without contradiction, that, shortlyafter the decertification election, he and Wes Edmondson had a con-
versation with Colin Cortney, the production manager at the plant,
as the three were walking down a stairway after a retirement lunch.
The employees had noticed that all union literature had been re-
moved from Respondent's bulletin boards and asked why. Cortney,
whom Respondent admitted is a supervisor within the meaning of
the Act, replied that Crew was the individual who should respond
to them. Thereafter, the three went to Crew's office, and the latter
said, ``[T]hat the Union is no longer a representative at the Com-
pany. We could be a member of the [Union], but we weren't to rep-
resent the employees.''21Crew was able to identify just three.22While stating that he recognized some of the signatures, Crewconceded that he never attempted to verify that each signature was
that of a bargaining unit employee.as a fellow employee at Selkirk on any matter at anytime.19Asked why he wrote that there was no recognized bargain-ing agent for Respondent's employees, Crew admitted that
such was Respondent's view as of the date of his letter. In-
deed, if Respondent's position was unclear, on that same
day, April 29, with regard to the matter of bulletin board
postings on behalf of the Union,20Crew sent the followingmemorandum to Edmondson:As you are aware, the union contract expired almosttwo years ago and, recently, the employees voted to de-
certify the Union. The Company believes that a major-
ity of the employees do not wish to be represented by
this Union. Thus, the Company does not recognize the
Union and cannot honor grievances filed on the
Union's behalf. The Company policy with regard to
bulletin board postings is stated in the Employee hand-
book on page 15. As soon as the NLRB election is cer-
tified, we expect to re-write the employee handbook to
make it more detailed with regard to employee rights
and that will include the subject of bulletin boards and
solicitations. As things currently stand, if we allow
those who support the Union use of the bulletin boards,
we would have to give the same privilege to those who
do not support the Union. I think that would create con-
flicts and controversy that are not necessary at this
time. I would suggest you communicate the notice of
any Union meeting in some other manner until the
NLRB investigation is completed, which should be no
more than a few weeks.On May 27, 1993, the day after the Regional Director forRegion 27 issued his decision finding merit to the Union's
objections to the decertification election, the Union's attorney
wrote to Crew, reiterating the Union's request for informa-
tion pertaining to the projected cost of Respondent's health
insurance plan to the Company and to the bargaining unit
employees. Thereafter, on June 7, Respondent's attorney
wrote the following letter to the Union's attorney:In answer to your letter of May 27, 1993, [Respondent]has a good faith doubt that the [Union] represents a ma-
jority of our employees in an appropriate unit. This
good faith doubt is based upon results of the NationalLabor Relations Board election and documents subse-quently signed by a majority of employees indicating
that they do not wish to be represented by this Union.
Therefore, the Company has no choice but to deny your
request for information ....Asked if anything other than the decertification petition,the petition to certify the results of the election, and the peti-
tion for a wage increase constituted Respondent's objective
considerations underlying its withdrawal of recognition from
the Union, Crew replied, ``That's all that I really recall.''Testifying on behalf of Respondent, Crew changed his tes-timony, increasing the factors on which Respondent relied
for withdrawing recognition. Thus, he stated, ``Besides the
election, there were the tensions in the shop; the elation of
those who were on one side, on the company side, in the
election; the animosity from some of the prounion people;
the objections that were filed to the election .... It was
just turning into a boiling pit.'' He added that ``several'' em-
ployees voiced their desire not to be represented by the
Union any longer; however, ``I can't name you an actual in-
dividual.'' Then, after testifying that, during the 2-week pe-
riod April 15 through 29 some employees spoke to him re-
garding having the decertification election result certified,21Crew identified Respondent's Exhibit 18, a four-page exhibit,
with each page bearing the identical heading and, beneath the
heading, having signatures and dates next to each name. The
page headings read as follows:TO THE NLRBWe the undersigned feel the employees of [Respond-ent] have made a decision, cast a vote, and the vote has
been tallied as to what the feelings of the employees at
Selkirk are. It was stated that a simple majority was
needed to decide the outcome of the vote. We see no
need to change the rules now. We feel the vote should
stand, if not how many more times will we vote. This
indecision is causing stress and animosity among the
employees. We the undersigned do not want [the
Union] to represent us.With regard to the document, which contains the assertedsignatures of 85 bargaining unit employees,22Crew testifiedthat it was submitted to him by employee Jim Burrow, the
individual who filed the decertification petition, on May 25
and that, on giving him the four-page petition, Burrow said,
``[T]hat hopefully this would help speed things along, and
get this whole process over with.'' Crew maintained that the
petition was a complete document at the time he received it;
however, when confronted with the fact that, of the five sig-
natures on the last page, four are dated May 26 and one is
dated June 1, he had no explanation, averring, ``I can't an-
swer that. I don't know.... I 
believe I received them allat the same time.'' Finally, conceding that, a month prior to
receiving Respondent's Exhibit 18, on April 29, he had writ-
ten two documents, with each announcing that Respondent
had withdrawn recognition from the Union, Crew stated that 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23The final asserted bargaining unit employee petition received byRespondent, R. Exh. 19, is a six-page document, with each page
bearing the identical heading (``This survey/petition is to find the
wishes of the employees of Selkirk Metalbestos. Do you want the
company to implement its last wage and benefit proposal and the
union to agree not to file NLRB charges against the company if they
do so.'') and having signatures beneath the heading. According to
Crew, it was submitted to him by employee Burrow on September
15.24Accordingly, other than obvious concessions, I place no relianceon the testimony of Crew with regard to the rationale underlying Re-
spondent's withdrawal of recognition from the Union.his bases for doing so ``must have been just the election andthe people asking when it would be certified.''232. AnalysisThe amended consolidated complaint alleges that Respond-ent's withdrawal of recognition from the Union as the collec-
tive-bargaining representative of its Nampa, Idaho bargaining
unit employees was violative of Section 8(a)(1) and (5) of
the Act. In this regard, the basic legal principles are well set-
tled. Absent unusual circumstances, an incumbent labor orga-
nization is irrebuttably presumed to enjoy majority status
within an appropriate unit during the effective period of a
collective-bargaining agreement. On expiration of the agree-
ment, while the presumption of majority status continues,
such becomes rebuttable. In these circumstances, an em-
ployer, which wishes to withdraw recognition from an in-
cumbent labor organization, may rebut the presumption of
majority status by demonstrating, at an appropriate time, by
a preponderance of the evidence, that the labor organization
in fact no longer enjoys majority support or that the em-
ployer has a good-faith and reasonably grounded doubt of the
labor organization's majority status. Brown & Root U.S.A.,308 NLRB 1206 (1992); Laidlaw Waste Systems, 307 NLRB1211 (1992); and Radison Plaza of Minneapolis, 307 NLRB94 (1992). However, it is equally well settled that an em-
ployer's withdrawal of recognition from an incumbent labor
organization must occur in a context free of unfair labor
practices. Gardner Engineering, 313 NLRB 755, 756 (1994);Radison Plaza Minneapolis, supra at 96; and Celanese Corp.of America, 95 NLRB 664, 673 (1951). In the instant cir-cumstances, I agree with counsel for the General Counsel
and counsel for the Union that Respondent's withdrawal of
recognition from the Union was unlawful.Initially, in this regard, notwithstanding counsel for Re-spondent's June 7, 1993 letter to the Union's counsel, assert-
ing Respondent's good-faith doubt, based on the result of the
decertification election and the petition, submitted to Re-
spondent on May 25, that the Union continued to represent
a majority of the bargaining unit employees, I believe that
Respondent withdrew recognition from the Union on or
about April 29, 1993, and that such was based solely on the
result of the decertification election. Thus, on no two occa-
sions during the 2-week period following the April 15 decer-
tification election, Walter Crew, Respondent's Nampa, Idaho
plant manager, informed employees Paul Schmillen and Wes
Edmondson, the president of the Union, that the Union was
no longer considered to be the employees' bargaining rep-
resentative, and on April 29 Crew wrote two letters to Wes
Edmondson, stating, ``[T]here is no recognized bargaining
agent for the employees'' and that ``the company believes
that a majority of the employees do not wish to be rep-
resented by this Union. Thus, the Company does not recog-
nize the Union ....'' Moreover, given Crew's demon-
strably, utterly inconsistent and contradictory testimony as tothe factors underlying Respondent's asserted ``good faith
doubt'' of the Union's continued majority status24and thefact that the employee petition, requesting certification of the
decertification election result, was not submitted to Crew
until a month after recognition was withdrawn, it is clear,
and I find, that the only factor, on which Respondent relied
for its withdrawal of recognition from the Union, was the
tally of ballots from the decertification election, which
showed that a majority had voted against representation by
the Union.While the issue there was whether the employer violatedSection 8(a)(1) and (5) of the Act by making unilateral
changes in employees' terms and conditions of employment
in the period between a decertification election, in which the
majority voted against the Union, and the Board's final
order, overruling the Union's objections and certifying the
election results, in W.A. Krueger Co
., 299 NLRB 914(1990), the Board concluded that, notwithstanding that the
tally of ballots shows that a majority were cast against the
labor organization, ``in the decertification context the change
in the basic relationship between the parties and in the par-
ties' obligations to bargain should not be effective until the
date the certification issues'' and, bearing directly on the
issues here, that:If objections to an election are timely filed, whether thetally of ballots reflects uncoerced employee sentimentrequires an application of representation case law. If the
Board sustains an objection to an election, that election
is set aside and becomes a nullity. As long as an elec-
tion objection is unresolved or one could be timely
filed, the tally of ballots cannot be considered reliable
evidence of employee sentiment.Id. at 915±916. Here, the tally of ballots, in the April 15 de-certification election, showed that a majority of the votes
were cast against the Union, and the Union filed timely ob-
jections to the decertification election. In light of W.A.
Krueger Co., supra, inasmuch as the Union's objections werepending at the time Respondent withdrew recognition from
the Union, as I believe that the result of the election was the
sole underlying rationale for Respondent's asserted good-
faith doubt of the Union's continued majority status, and as
such cannot be considered reliable evidence of employee sen-
timent, I believe that Respondent failed to demonstrate, by
a preponderance of the evidence, objective factors sufficient
to support a good-faith doubt of the Union's majority such
as to justify withdrawal of recognition from the Union.
Moreover, this is especially true here as the Board ultimately
sustained the Union's objections, which were based on acts
and conduct, in part, identical to that herein involved, and or-
dered a rerun election. Decorel Corp., 163 NLRB 146(1967). Accordingly, I find that Respondent's withdrawal of
recognition was violative of Section 8(a)(1) and (5) of the
Act. Laidlaw Waste Systems, supra.Equally as significant to a finding that Respondent's aboveconduct was violative of the Act is the fact that its with-
drawal of recognition from the Union was accomplished in 55SELKIRK METALBESTOS25I note that, despite Crew's insistence that he received the entiredocument at the same time, the last page contains signatures, which
are dated subsequent to May 25, a fact for which Crew had no ex-
planation, and that Respondent made no effort to validate the em-
ployee signatures on the petition.26Likewise, I believe Respondent may not have justified a with-drawal of recognition on the bargaining unit employees' petition,
which it received on or about September 19. Thus, without regard
to anything else, the petition indicates employee support for a wage
increase and does not speak to loss of majority support for the Union
as their bargaining representative. In these circumstances, it may not
support a doubt as to the Union's majority support. Pic Way ShoeMart, 308 NLRB 84 (1992).Moreover, while not clearly on point, the Board's recent decisionin Underground Service Alert, 315 NLRB 958 (1994), adds addi-tional support for my view that Respondent may not rely on the May
25 employee petition to withdraw recognition from the Union.a context rife with unfair labor practices sufficiently seriousto significantly undercut employee support for the Union
and, thus, cast doubt on the validity of the election results.Thus, I have found that, in the 2 or 3 weeks prior to the de-
certification election, Respondent engaged in acts and con-
duct blatantly violative of Section 8(a)(1) of the Act by in-
forming employees that the Union was responsible for deny-
ing them wage increases for 2 years and, thereby, impliedly
promising a wage increase if they voted to decertify the
Union; by promising retroactive wage increases to employees
if they voted to decertify the Union; by impliedly promising
employees that each would be given a 401(k) retirement sav-
ings plan if employees voted to decertify the Union; and by
coercing employees with sinister warnings that, if the Union
won the decertification election, ``the consequences will be
bad'' and ``it will be serious.'' In my view, Respondent's
unfair labor practices not only undermined the decertification
election result, which forms the basis of its asserted good-
faith doubt, but also were sufficiently flagrant and egregious
in themselves so as to undermine the Union's majority status
and, thereby, taint a withdrawal of recognition. Accordingly,
on this basis, Respondent's April 29 withdrawal of recogni-
tion from the Union was likewise violative of Section 8(a)(1)
and (5) of the Act. St. Agnes Medical Center, 304 NLRB146, 147 (1991), affg. 287 NLRB 242 (1987); and GuerdonIndustries, 218 NLRB 658, 661±662 (1975).Finally, while it may be argued that the bargaining unitemployees' petition, which Respondent received on or about
May 25 and in which 85 employees stated their support for
certification of the decertification election result and opposi-
tion to representation by the Union, justified Respondent's
withdrawal of recognition from the Union at the time of its
receipt, without regard to the validity of the petition itself,
about which I harbor serious doubt,25such is not a legallyviable position. Thus, as set forth above, any analysis of Re-
spondent's withdrawal of recognition from the Union during
the spring of 1993 must be viewed in the context of the Em-
ployer's own prior unfair labor practices, in particular, in
light of Respondent's unlawful conduct on or about April 29.
Thus, I have concluded that Respondent unlawfully withdrew
recognition from the Union on or about the latter date. As
I believe that the conduct directly and obviously affected the
bargaining relationship between Respondent and the Union,
thereby tending to undermine and erode majority support, the
effect of the conduct would clearly negate the legality of a
subsequent asserted good-faith doubt of majority status based
withdrawal of recognition. Guerdon Industries, supra. More-over, of course, between mid-April and late May 1993, Re-
spondent engaged in no conduct designed to expurgate the
effects of its above-described serious and pernicious unfair
labor practices, which it committed during the preelection pe-
riod, and I do not believe that, by mid-May, the coercive ef-
fect of the acts on the bargaining unit employees had dis-
sipated so as to justify Respondent's reliance on the signa-
tures on the May 25 petition as evidencing the Union's loss
of majority support. In these circumstances, any contentionthat Respondent may have been justified in withdrawing rec-ognition from the Union on or after May 25 would, in my
view, be specious.26F. Respondent's Alleged Unlawful Unilateral Changes1. The factsThe record reveals that article 17 of the most recent col-lective-bargaining agreement, between Respondent and the
Union, established a grievance-and-arbitration procedure,
which provided for a ``joint Company-Union grievance
board,'' consisting of six individuals, with each party select-
ing three participants. The board was responsible for adjust-ing all grievances, which had not been resolved in the pre-
ceding three steps of the grievance procedure. General Coun-
sel's Exhibit 14 is an employee grievance form, on which is
set forth a grievance dated October 16, 1993. While it is un-
clear in the record exactly when such was implemented, it
is certain that the grievance-and-arbitration procedure, set
forth in the exhibit, is not consistent with the above-de-
scribed contractual grievance procedure. In this regard, under
questioning by counsel for the General Counsel, Walter Crew
admitted that, ``since we had no Union at this time'' Re-
spondent implemented a different grievance-and-arbitration
procedure whereby either the production manager or ``a
panel of .... 
hourly people from the shop floor'' issuefinal decisions on the merits of bargaining unit employee
grievances. The latter group of employees, who, Crew stated,
act as jurors, is known as the peer grievance review panel;
it is unclear in the record as to what types of grievances are
resolved by the production manager and what types are heard
by this peer review panel. There is no dispute, and Crew ad-
mitted, that the Union was not notified of this change in the
bargaining unit employees terms and conditions of employ-
ment.The record further reveals that, during the effective periodof the parties' most recent collective-bargaining agreement,
the entire cost of bargaining unit employees' health insurance
coverage was borne by Respondent and that, during the bar-
gaining for a successor agreement, Respondent consistently
proposed that the employees contribute to the cost of the in-
surance. On July 18, 1993, Respondent's attorney wrote to
the Union's attorney that Respondent desired to implement a
wage increase for bargaining unit employees and the health
insurance changes, set forth in its final contract offer to the
Union, including the employee copayment provision. In the
letter, Respondent's counsel specified that the letter should
not be construed as recognition of the Union as the employ-
ees' bargaining representative and that, if the Union at-
tempted to bargain over changes in Respondent's offers, nei- 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27I am not unmindful of the fact that, with the approval of theBoard, the Regional Director for Region 27 has ordered that a rerun
decertification election be conducted. Given the fact, however, that
Respondent's own conduct tainted the results of the April 15, 1993
election, until a rerun election occurs and the results of the rerun
election are certified by the Regional Director, Respondent is clearly
obligated to continue to recognize and, on request, to bargain in
good faith with the Union.ther would be implemented. Notwithstanding that theUnion's attorney specifically objected to Respondent's unilat-
eral implementation of the health insurance changes, includ-
ing the employee copayment plan, according to Walter Crew,
on or about October 1, 1993, Respondent implemented its
stated changes in its employee health insurance plan, includ-
ing a requirement that each bargaining unit employee make
a monthly contribution toward the cost of his or her health
insurance coverage.2. AnalysisThe amended consolidated complaint alleges that both thechange in the bargaining unit employees' grievance and arbi-
tration procedure and the implementation of the new health
insurance copayment obligation were accomplished unilater-
ally by Respondent without bargaining with the Union and,
therefore, were violative of Section 8(a)(1) and (5) of the
Act. In this regard, there is no dispute that each act rep-
resented a change in the bargaining unit employees' terms
and conditions of employment and that Respondent accom-
plished each change without bargaining with the Union. Pre-
sumably, Respondent defends against the amended consoli-
dated complaint allegations on grounds that, having with-
drawn recognition from the Union, it was no longer under
any obligation to bargain with the Union prior to implement-
ing the above changes in the bargaining unit employees'
terms and conditions of employment. I have previously con-
cluded, however, that Respondent's withdrawal of recogni-
tion from the Union, as the majority representative of its em-
ployees, was unlawful and itself violative of Section 8(a)(1)
and (5) of the Act. Accordingly, at all times material, Re-
spondent remained obligated to implement no changes in the
bargaining unit employees' terms and conditions of employ-
ment without the consent of the Union or until the parties
reached a bona fide impasse in bargaining. Laverdiere's En-terprises, supra. Here, there is no evidence that the Unionconsented to the above-described changes and no contention
that the parties' were at an impasse in bargaining. In the cir-
cumstances, the conclusions are mandated that Respondent
engaged in conduct violative of Section 8(a)(1) and (5) of theAct, by unilaterally, without the consent of the Union, chang-
ing the bargaining unit employees' terms and conditions of
employment by implementing changes in the contractual
grievance and arbitration procedure and a new health insur-
ance copayment obligation for employees. Gardner Engi-neering, supra; R.T. Jones Lumber Co
., 313 NLRB 726(1994); Alexander Linn Hospital Assn., 288 NLRB 103(1988); Conoco, Inc., 287 NLRB 548 (1987); and LittonBusiness Systems, 286 NLRB 817 (1987).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the majority representative for purposesof collective bargaining of the following appropriate unit of
Respondent's employees:All production and maintenance employees includingshipping and receiving employees employed by Re-
spondent at its Nampa, Idaho plant; excluding all officeclerical employees, professional employees, guards andsupervisors as defined in the Act.4. Since on or about January 15, 1993, by failing and re-fusing to provide the Union with updated information per-
taining to the projected costs, attendant to health insurance
for its bargaining unit employees, to itself and to the employ-
ees, which information was necessary and relevant for pur-
poses of collective bargaining, Respondent engaged in con-
duct violative of Section 8(a)(1) and (5) of the Act.5. In or about March and April 1993, by stating to em-ployees that the Union had prevented them from getting a
wage increase, by impliedly promising employees that each
would be given a 401(k) retirement savings plan if they
voted to decertify the Union; by promising employees they
would receive a retroactive pay increase if they decertified
the Union; and by threatening employees with sinister con-
sequences if the Union were victorious in a decertification
election, Respondent engaged in acts and conduct violative
of Section 8(a)(1) of the Act.6. On or about April 29, 1993, by withdrawing recognitionfrom the Union as the collective-bargaining representative of
its bargaining unit employees, Respondent engaged in con-
duct violative of Section 8(a)(1) and (5) of the Act.7. In or about October 1993, by unilaterally, without bar-gaining with the Union as the collective-bargaining rep-
resentative of its bargaining unit employees, adopting
changes in the contractual grievance-and-arbitration proce-
dure, and by unilaterally, without the consent of the Union
and without an impasse in bargaining, implementing a
monthly health insurance copayment obligation for bargain-
ing unit employees, Respondent engaged in acts and conduct
violative of Section 8(a)(1) and (5) of the Act.8. The unfair labor practices of Respondent describedabove affect commerce within the meaning of Section 2(6)
and (7) of the Act.9. Respondent engaged in no unfair labor practices otherthan specified above.REMEDYHaving found that Respondent has engaged in serious un-fair labor practices within the meaning of Section 8(a)(1) and
(5) of the Act, I shall recommend that it be ordered to cease
and desist from its unlawful conduct and to take certain af-
firmative action designed to effectuate the policies of the
Act. Thus, inasmuch as Respondent unlawfully withdrew rec-
ognition from the Union as the exclusive representative for
purposes of collective bargaining of its bargaining unit em-
ployees, I shall recommend that Respondent be ordered to
recognize and, on request, bargain with the Union and, if anagreement is reached on a successor agreement, embody such
in a new collective-bargaining agreement. Alexander LinnHospital, supra at 111±112.27In addition, I shall recommendthat Respondent be ordered to, on request, provide the Union 57SELKIRK METALBESTOS28The interest rate shall be as computed in the manner set forthin New Horizons for the Retarded, 283 NLRB 1173 (1987).29If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.30If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''with all updated information pertaining to the costs, attendantto its bargaining unit employees' health insurance plan, to
itself and to the employees. Further, I shall recommend that
Respondent be ordered to rescind its above-described unlaw-
ful unilateral changes, specifically the new grievance-and-ar-
bitration procedure and the new monthly health insurance co-
payment policy for bargaining unit employees, which terms
and conditions of employment were implemented subsequent
to Respondent's unlawful withdrawal of recognition from the
Union. With regard to the unlawfully imposed health insur-
ance monthly copayment, I shall recommend that Respondent
be ordered to reimburse all bargaining unit employees for
any amounts deducted from their monthly wages, as copay-
ment amounts for the cost of their health insurance, from on
or about October 1, 1993, to the present, with interest.28Fi-nally, Respondent shall be ordered to post a notice, setting
forth all its obligations herein.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended29ORDERThe Respondent, Selkirk Metalbestos, North America,Eljer Manufacturing, Inc., Nampa, Idaho, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to provide the Union with updatedinformation pertaining to the projected costs, attendant to
health insurance coverage for its bargaining unit employees,
to itself and to the employees, which information is nec-
essary and relevant for purposes of collective bargaining.(b) Stating to bargaining unit employees that the Unionhad prevented them from receiving a wage increase and,
thereby, impliedly promising wage increases to employees in
order to induce them to vote against the Union in the decerti-
fication election.(c) Informing employees that each unrepresented employeeis given a 401(k) retirement savings plan and, thereby,
impliedly promising that such a benefit will be provided to
each employee if employees vote against the Union in the
decertification election.(d) Promising employees that they will receive a retro-active pay increase if they decertify the Union.(e) Threatening employees with sinister consequences ifthe Union is victorious in the decertification election.(f) Withdrawing recognition from the Union as the exclu-sive representative for purposes of collective bargaining of
its employees in the following appropriate unit:All production and maintenance employees includingshipping and receiving employees employed by Re-
spondent at its Nampa, Idaho plant; excluding all office
clerical employees, professional employees, guards, and
supervisors as defined in the Act.(g) Unilaterally, without bargaining with the Union, adopt-ing changes in the bargaining unit employees' contractual
grievance and arbitration procedure.(h) Unilaterally, without the consent of the Union or animpasse in bargaining, imposing a monthly health insurance
copayment obligation on bargaining unit employees.(i) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain with the Union,which is the exclusive representative for purposes of collec-
tive bargaining of its employees in an appropriate unit of all
production and maintenance employees including shipping
and receiving employees employed by Respondent at its
Nampa, Idaho plant; excluding all office clerical employees,
professional employees, guards, and supervisors as defined
by the Act and, if agreement is reached on a successor con-
tract, embody the agreement in a written agreement.(b) On request, provide updated information to the Unionpertaining to the costs, attendant to Respondent's bargaining
unit employees' health insurance plan, to itself and to the
employees.(c) Rescind any changes in the bargaining unit employees'grievance and arbitration procedure, which were implemented
subequent to April 29, 1993, and implementation of the bar-
gaining unit employees' monthly health insurance copayment
obligation, which was imposed on or about October 1, 1993.(d) Reimburse each bargaining unit employee for his orher monthly health insurance plan contributions, which
amounts Respondent deducted from employees' paychecks
since October 1, 1993, with interest as set forth in the rem-
edy section.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at Respondent's facility in Nampa, Idaho, copiesof the attached notice marked ``Appendix.''30Copies of thenotice, on forms provided by the Regional Director for Re-
gion 27, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that, insofar as the amended con-solidated complaint alleges unfair labor practices not specifi-
cally found here, the amended consolidated complaint is dis-
missed.